
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9


Axcelis Technologies, Inc.
Named Executive Officer Base Compensation at March 14, 2011

        This Exhibit discloses the current understandings with respect to base
compensation between Axcelis Technologies, Inc. (the "Company") and each of:

•the Company's principal executive officer (Mary G. Puma),

•the Company's principal financial officer (Jay Zager), and

•the three most highly compensated other executive officers serving as executive
officers at December 31, 2010.

        These executive officers are referred to herein as "named executive
officers" or "NEOs."

        Other than in the case of Mary G. Puma, the Company has not entered into
any written agreements with its named executive officers addressing the amount
of base salary due to the executive. The Company's Amended and Restated
Employment Agreement with Ms. Puma ("Puma Employment Agreement") is listed as
Exhibit 10.11 to this Form 10-K (incorporated by reference to Exhibit 10.3 to
the Company's Form 10-Q for the quarter ended September 30, 2007 filed on
November 8, 2007).

        The Company maintains that all executive officers, other than Ms. Puma,
are employees at will and that the Company has no obligation to continue their
employment, other in cases where such obligation arises under the Change of
Control Agreements described in our Proxy Statement and filed as an Exhibit to
this Form 10-K.

        In the course of the employment relationship with each NEO, the Company
communicates to the named executive officer the amount of base salary approved
by the Compensation Committee of the Board of Directors, which compensation is
subject to change in the discretion of the Compensation Committee of the Board
of Directors. The following table sets forth the annual base salary as
communicated to the named executive officers of the Company as in effect on
March 14, 2011:

Named Executive Officer
  Title   Base Salary  

Mary G. Puma

  President and Chief Executive Officer   $ 500,000  

Jay Zager

  Executive VP and Chief Financial Officer   $ 350,000  

Matthew Flynn

  Executive VP, Global Customer Operations   $ 350,000  

Lynnette C. Fallon

  Executive VP HR/Legal and General Counsel   $ 305,000  

Kevin Brewer

  Executive VP, Operations   $ 300,000  

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9

